DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 40-51 have been canceled.
	Claim 22 has been amended as follows: line 24 replace the terms “the analog-to-digital converter;” with “the analog-to-digital converter; and”.

Reason for Allowance
3.	Regarding claim 22, Joish (US 2018/0183475 A1) teaches a DSA (Figure 1: 120) coupled to an ADC (Figure 1: 124) and an AGC (Figure 1: 128), which is also coupled to the ADC and DSA. In addition, Sobchak (US 2007/0086547 A1) teaches an AGC with multiple inputs and outputs (Figure 1: 149). However, prior art of record fails to disclose an automatic gain control circuit having a first input, a second input, a third input, a fourth input, a fifth input, a sixth input and an output wherein the first input is coupled to the output of the first band attack detector, the second input is coupled to the output of the first band decay detector, the third input 
With regard to claim 52, this claim has substantially the same subject matter as claim 22. Hence, claim 52 is allowed under the same rationale as claim 22.

4.	Therefore, regarding claims 22-39 and 52-54 (renumbered as 1-21) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

5.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633